Citation Nr: 1205074	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  06-18 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney


ATTORNEY FOR THE BOARD

John Francis, Counsel 







INTRODUCTION

The Veteran served on active duty from June 1976 to May 1979 and on active duty for training in the Georgia National Guard for 14 days in June 1985. 

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2009, the Board remanded the appeal for further development.  In December 2010, the Board denied a compensable rating for a right facial scar and a rating in excess of 10 percent for residuals of a traumatic brain injury (TBI).   The Board granted separate service connection and a 10 percent rating for right supraorbital neuralgia as a residual of a TBI, effective in October 2008.  The Board remanded the issue of entitlement to a TDIU for further procedural development.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In correspondence to the RO in August 2011, the Veteran's representative filed a "notice of disagreement" with the assigned ratings for TBI and supraorbital neuralgia and requested a statement of the case.  As the Board issued a decision on these claims in December 2010, the Board refers the Veteran and his representative to the final two pages of the decision that set forth the claimant's rights and procedures for further appeal, motion to vacate, or reconsideration of the Board's decision.   The current U.S. Court of Appeals for Veterans Claims electronic docket shows no pending appeals before the Court.  Absent any specific motions before the Board, the correspondence will be considered a petition to reopen the claims.  In correspondence in December 2011, the Veteran's representative also expressed the intent to file a claim for service connection for posttraumatic stress disorder.  

The issues of service connection for posttraumatic stress disorder and reopening claims for ratings in excess of 10 percent for the residuals of a TBI and supraorbital neuralgia have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

Service-connected residuals of a nondisplaced fracture of the right sinus are not rated as 60 percent disabling or greater and do not preclude all forms of substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a total rating based on individual unemployability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.340, 3.341, 4.16, 4.19 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In a December 2010 decision and remand, the Board noted that the Veteran reported an inability to work because of his service connected disabilities in a March 2009 written statement and to a VA medical examiner in October 2009.  When a total rating based on individual unemployability is raised during the appeal of a rating for a disability, it is part of the claim for benefits of the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  The Board concluded that the record raised the issue of a TDIU claim and remanded the issue for notice and adjudication by the Agency of Original jurisdiction.  

Later in December 2010, the Appeals Management Center provided a notice that met the requirements.  The notice informed the Veteran and his then-current representative of the criteria to substantiate a TDIU including the appropriate response form and advised of the Veteran's and VA's respective responsibilities to obtain relevant evidence.  Following an opportunity for the Veteran to respond, the AMC adjudicated the claim in a November 2011 supplemental statement of the case.  The Board concludes that there has been substantial compliance with the remand instructions and that the notice requirements have been met.  

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has also obtained medical examinations.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

History of Injury

The Veteran served as a U.S. Army infantryman in 1976-79 and as a member of the Georgia National Guard.  While on active duty for training with the Guard in June 1985, the Veteran sustained a nondisplaced fracture of the right front sinus from a falling tree.  A Statement of Medical Examination and Duty Status Report completed the next day indicated that the Veteran was treated as an outpatient at the Army base hospital.  In late September 1985, the Veteran was admitted to the base hospital with symptoms of blurred vision and mattering of the right eye.  The attending physician noted that the Veteran denied any loss of consciousness at the time of the injury.  A vision examination was normal, and a laceration above the right eye was well healed.  There were no neck masses or cranial nerve deficits, but the physician noted a palpable step off at the right superior orbital ridge.  The Veteran underwent an open reduction with removal of a portion of bone medial to the foramen of the right front sinus.  The attending physician noted that there had been no nerve or artery involvement at the time of the injury but that during the procedure, the suborbital nerve had been transected but that there was post-operative resolution of nerve distribution symptoms.  

In May 1988, two VA physicians examined the Veteran and noted his reports of right frontal headaches, dizziness, and occasional loss of control of his legs since the injury.  He reported that he had attended a vocational school for two years, worked in construction occupations, and was currently a machine operator.  However, he reported that the headaches and dizziness caused trouble holding a job.   On examination, there were no vision or cranial nerve abnormalities and nothing to indicate reflex, sensory, or motor disturbances.  The Veteran had a 2.5 centimeter well healed, non-tender, linear scar above the right eyebrow.  X-rays of the skull and frontal sinuses showed no residual deformity.  

In September 1988, the RO granted service connection and a 10 percent rating for residuals of the facial fracture and a noncompensable rating for facial scars.   

Between 1988 and 2004, the record contains additional relevant history.  Regarding physical pathology, in January 1990, a computed tomography scan of the sinuses did not reveal any residual evidence of the facial fracture or structural sinus damage.  In February 1992, a computed tomography scan of the brain was normal with no subdural hematoma or mass lesion, and X-rays of the skull showed no fractures.  An August 1999 magnetic resonance image study of the brain was normal.  In July 2001, a VA neurologist examined the Veteran and reviewed the study and noted no evidence of prior trauma to the brain.  The Veteran reported occasional seizures.  Other than the supraorbital neuralgia, there is no clinical evidence of nerve system dysfunction. 

The Veteran also underwent neuropsychological testing and examination in 1992, 1993, and 1999.  Examiners noted mild dementia and psychological and emotional problems related to the facial injury and to substance abuse.  



Total Rating Based on Individual Unemployability 

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for TDIU provides both objective and subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria provide for a total rating when there is a single disability or a combination of disabilities that result in a 100 percent schedular evaluation.  Subjective criteria provide for a TDIU when, due to service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  Disabilities arising from a common etiology or a single accident are treated as one disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the veteran does not meet the percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  The determination for this extraschedular consideration must be first considered by the Director, VA Compensation and Pension Service.  38 C.F.R. § 4.16(b).

The Veteran has the following service connected disabilities: residuals of a traumatic brain injury with chronic headaches, rated as 10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Codes 8045 and 9304, both before and after October 2008 regulation changes; suborbital neuralgia, rated as 10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8405, and a scar above the right eyebrow, rated as noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7800.  The combined rating is 20 percent, and all disabilities arise from the same accident.  Therefore, the Board concludes that the Veteran does not meet the statutory criteria for a TDIU because he has not been assigned ratings for a single disability or combined disabilities arising from the same accident rated as 60 percent disabling or more.   The Board must now consider whether a referral to the Director, Compensation and Pension Service, for extraschedular consideration is warranted.   

The RO received the Veteran's claim for increased ratings that also raised the issue of unemployability in July 2004.   In a March 2009 statement, the Veteran noted that he had difficulty spelling and reading, extreme headaches, and loss of sleep that prevented holding a position in his profession and maintaining living quarters.  In August 2011 and again in December 2011, the Veteran's representative submitted an Application for Increased Compensation based on Umemployability (VA Form 8940) reporting that the Veteran had last worked as a welder for a manufacturing business in Thomasville, Georgia, from 2005 to 2009.  The Veteran indicated that he left the job because of disabilities but did not provide the facts as requested in block 17 of the form.  He indicated that he had not attempted to obtain any further employment.  He noted that he was a high school graduate with two years of post-high school education as a welder.  VA outpatient clinicians noted in treatment records in February and March 2009 that the Veteran reported he was fired or laid off from his job as a welder because of dizziness.  Clinicians noted that he had been treated for an ear infection and investigated chest pains, heart palpations, and anxiety as causes for dizziness with no clear conclusions.  

In October 2004 and 2009, the Veteran underwent VA examinations for the right facial scar caused by a skull fracture with subsequent surgical repair without any problems at the site of the scar.  The Veteran complained of pain but denied skin breakdown or any other symptoms.  The scar was linear, located above the Veteran's right eyebrow and measured 0.2 cm by 2 cm.  There was no pain on palpation, instability, or loss of function due to the scar.  There was no disfigurement or asymmetry of the head, face, or neck.  Color photographs were obtained at the time of the initial claim in 1998 and were reviewed by the Board. The examiners concluded that there was no significant effect from the scars on the Veteran's occupation or daily activities.

During his October 2004 VA examination for scars, the Veteran complained of memory loss and slurring of his speech.  In October 2004 and August 2007 VA outpatient treatment encounters, the Veteran complained of headaches for which he used medication.  In a July 2005 VA outpatient treatment encounter, the Veteran complained of feelings of losing control, impending doom, difficulty catching his breath, increased vital signs, chest pain, and nervousness.  February and March 2009 VA treatment records show that the Veteran complained of a seven-day history of occasional heart palpitations with dizziness.  In a March 2009 written statement, the Veteran complained of difficulty spelling and reading and loss of sleep.

In October 2009, the Veteran underwent VA examination for traumatic brain injury.  He complained of loss of sleep, nightmares about his injury, ear aches, headaches, and body aches.  He reported a psychiatric hospitalization in the 1990s for depression with suicidal thoughts.  He currently felt depressed but denied suicidal thoughts, plan, intention, or attempts.  He endorsed racing thoughts, impulsivity, low energy, and mood swings.  The Veteran complained of constant headaches since his head injury.  He was currently homeless and living at a facility.  He last worked a year ago as a welder and that he was terminated due to problems with his medication.

On objective psychiatric evaluation, a VA psychiatric nurse noted that the Veteran's grooming and hygiene were normal.  He was cooperative, and his speech and language were normal.  The Veteran's mood was irritable.  His thought content and progression was tangential but he was alert and oriented.  The Veteran's recent memory was forgetful on a daily basis, but his remote memory was normal.  His attention span was limited.  The Veteran's concentration was brief, and he could not remember written materials.  His insight and judgment was poor.

The nurse indicated that the Veteran appeared to have some cognitive impairment as evidenced by reports of decreased memory, concentration issues, and attention deficits.  The nurse assigned psychiatric Axis I diagnoses of depression, rule out mood disorder related to substance abuse, TBI, and alcohol dependence in remission.  On a concurrent examination for substance abuse, the Veteran reported current daily use of alcohol and cocaine daily and occasional use of marijuana.  He reported that he currently did not experience physical pain.

On the same day, a VA physician noted a review of the claims file and concluded that the Veteran's overall condition had stabilized.  The physician noted that there was no history of seizure, although the record some remote history in the 1990s of infrequent Veteran reports of seizures.  The physician noted no autonomic dysfunction, numbness, paresthesias or other sensory changes, weakness or paralysis, mobility problems, malaise, hypersensitivity to light or sound, vision problems, speech or swallowing difficulty, decreased sense of taste or smell, endocrine dysfunction, or cranial nerve dysfunction.

The Veteran described daily, constant, holocranial, throbbing pressure pain.  There was no nausea or photophobia, but there was occasional phonophobia, daily dizziness and vertigo.  Although the Veteran reported that he staggered a lot and felt off balance, the physician observed that the Veteran was ambulatory without any assistive device.  The Veteran reported sleep disturbance, fatigue, depression, anxiety, severe memory impairment, and cognitive symptoms including decreased attention, difficulty concentrating, difficulty with executive functions (speed of information processing, goal setting, planning, organizing, prioritizing, etc.), irritability, and anger.  

On examination, reflexes were hypoactive.  Sensory examination was normal.  Motor examination was normal.  There were no findings of autonomic nervous system impairment, imbalance or tremors, muscle atrophy or loss of muscle tone, spasticity or rigidity, fasciculations, cranial nerve dysfunction, endocrine dysfunction, skin breakdown, or vision problems.  The Veteran's gait was antalgic, and he was depressed and anxious.

With regard to memory, there was no objective test evidence of mild memory loss, attention, concentration, and executive.  Judgment, social interaction, orientation, motor activity, and visual spatial orientation were normal.  The Veteran could communicate and comprehend spoken and written language.  Consciousness was normal.

On neuropsychological testing, the Veteran performed poorly on a majority of the tests.  He displayed adequate but inconsistent verbal fluency skills, and his ability to reason was relatively intact.  His attention capacity was negatively affected by his failure to try his best but generally appeared adequate.

The physician diagnosed TBI, chronic daily headaches secondary to TBI, and right supraorbital neuralgia secondary to TBI.  The physician concluded that the effects of the disabilities on occupational activities included memory loss, decreased concentration, poor social interactions, and headache pain, resulting in increased absenteeism.  However, the physician concluded that any emotional or behavioral signs and symptoms were part of a separate mental disorder and did not represent residuals of TBI.  The examiner concluded that the Veteran's TBI should not preclude light duty or sedentary employment but that strenuous physical employment was limited since the headaches might get worse with significant physical work.

The Board concludes that a referral for extraschedular consideration for a total rating based on individual unemployability is not warranted because the weight of credible and probative evidence is that the Veteran is not precluded from all forms of substantially gainful employment because of his service-connected disabilities. 

The Board concludes that the Veteran is competent to report on his observed symptoms including recurrent headaches, dizziness, short term memory and concentration deficits, anxiety, interrupted sleep, and fatigue.  The Veteran is competent to report that he was either fired or laid off from his four-year job as a welder because of difficulty reading and dizziness.  Regrettably, the Veteran did not provide more specific information as requested on the claim form.  He reportedly has not applied for any other form of work or vocational training nor did he report any accommodations offered by his employer.   

The Board concludes that his reports of headaches are credible although the probative weight of the severity of the symptoms is diminished because the Veteran chose to use only over-the-counter medication rather than regularly use prescription medication.  The headaches have never been diagnosed as migraines, and there is no evidence of prostrating attacks.  The Veteran worked successfully for many years including from 2005 to 2009 while experiencing the headaches.  

The Veteran's reports of short term memory and reading problems are credible because the cognitive impairment was noted by examiners on clinical tests.  However, the probative weight of the severity of the symptoms is diminished because all examiners noted that the Veteran put less than full effort during the tests.  Further, the Veteran is able to handle his own finances and has not indicated that he is unable to perform daily activities and occupational functions such as driving a motor vehicle or shopping.  

The Board concludes that his reports of persistent vertigo or dizziness have little probative weight because they have never been clinically observed and because there is no pathology to demonstrate brain damage.  Service personnel and treatment records show that at the time of the accident, the Veteran did not lose consciousness and was treated only as an outpatient.  The open reduction of the area of the sinus occurred several months later and only after symptoms of vision disturbance that was not clinically confirmed.   Many imaging studies of the brain showed no abnormalities.  The Veteran does not use any support device as would be reasonable for persistent vertigo and falls.  There is no evidence of clinically observed neurologic deficits other than the suborbital neuralgia.   The Veteran has not contended and the credible medical evidence does not show that the facial neuralgia and scars impose and impairment of employment activity.   

The Board concludes that symptoms such as anxiety, changes of mood, irritability, difficulty in social interactions, interrupted sleep, and general physical fatigue are not for consideration as they have been attributed to non-service-connected psychiatric disorders or were not clinically diagnosed.  There is no evidence of any vision deficits related to TBI.  Therefore, the Board concludes that the service-connected symptoms to be considered as possible impairment of employment are limited to daily non-migraine headaches and measured cognitive deficits such as short term memory loss and slow reading.  The Board also considered the 2009 screening for substance abuse shorting after his job termination that showed self-reported, significant levels of daily drug and alcohol abuse.  Although the Veteran reported that he was dismissed from his last job as a welder because of his use of medication, outpatient clinicians and examiners have never noted reports by the Veteran or their own observation of side effects of any prescribed medication.  The Veteran often reported use of over-the-counter analgesic medication for headaches in lieu of prescription medication.  Absent any factual information from the employer or the Veteran regarding specific medications and their interference with employment, the Board places low probative weight on the Veteran's report that medication for his service-connected disabilities interferes with all forms of employment.  

The Board places greatest probative weight on the opinion of the VA physician in October 2009 who reviewed the entire history in the claims file and performed a comprehensive evaluation of the residuals of a TBI.  The physician concluded that the headaches, memory deficits, and decreased concentration would interfere with strenuous physical employment which could exacerbate the headaches.  The Board also concludes that the cognitive impairment or persistent headaches and reduced concentration may interfere with precision and hazardous craft work such as welding.  The Board places greatest probative weight on the physician's opinion that the residuals of a TBI would not preclude other forms of light or sedentary employment.   The medical assessments of the degree of cognitive impairment do not demonstrate that the Veteran is incapable of repetitive mechanical or administrative work.  There is no evidence that he is unable to operate a motor vehicle, and there is evidence that he can handle financial transactions and can communicate effectively orally and in writing.  

The weight of the credible and probative evidence demonstrates that the Veteran's service-connected residuals of a right sinus fracture do not meet the statutory criteria for a TDIU and do not preclude all forms of substantially gainful employment.   As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A total rating based on individual unemployability is denied. 



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


